NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YONG WANG,                                      No.    15-73816

                Petitioner,                     Agency No. A099-900-892

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 16, 2019**
                               San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and LASNIK,*** District Judge.

      Yong Wang, a native and citizen of the People’s Republic of China,

petitions for review of the Board of Immigration Appeals’ (“BIA”) decision

affirming an Immigration Judge’s (“IJ”) denial, based on an adverse credibility


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
finding, of claims for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252, and we review the agency’s determination for substantial evidence. See

Shrestha v. Holder, 590 F.3d 1034, 1039, 1041 (9th Cir. 2010). Because the

parties are familiar with the facts, we do not recite them here. We deny the

petition.

      The BIA affirmed the IJ’s adverse credibility finding based on Wang’s

demeanor and a forged letter, which purported to be from Wang’s former pastor.

Substantial evidence supports the BIA’s determination. As to the letter, the pastor

testified that he does not remember, nor do his detailed records suggest, that he

wrote a letter attesting to Wang’s church membership in September 2013. This

testimony is consistent with the pastor’s recollection that Wang left the church

shortly after the pastor wrote a letter on his behalf in January 2013. The agency

deemed the September letter a forgery, in which Wang simply changed the date on

the January letter, and the pastor’s testimony amply supports that finding.

      The agency provided additional “specific cogent reason[s]” supporting the

adverse credibility finding. Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014).

Wang repeated himself in response to requests for further details regarding his

detention, testified inconsistently when questioned about his religious activities in

China following his detention, and answered vaguely and repetitively when asked


                                          2
what happened at his Christian gatherings. This testimony, coupled with the

forged letter, support the adverse credibility finding and denial of Wang’s petition.1

      PETITION DENIED.




1
 The BIA deemed waived any challenge to the denial of CAT relief. Even if
Wang had preserved that issue, it too fails based on the adverse credibility finding
because the record fails to show the elements of torture. See 8 C.F.R. § 1208.18.

                                          3